 

 

Case 2:21-cv-01112-MJP Document6 Filed 08/19/21 Page 1 of 1
AO 121 (Rev. 06/16)

 

TO:
Register of Copyrights REPORT ON THE
U.S. Copyright Office FILING OR DETERMINATION OF AN
101 Independence Ave. S.E. ACTION OR APPEAL
Washington, D.C. 20559-6000 REGARDING A COPYRIGHT

 

 

 

In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

 

 

 

 

 

 

 

 

 

 

 

 

COURT NAME AND LOCATION
M1 ACTION L] APPEAL United States District Court Western District of Washington
DOCKET NO. DATE FILED
2:21-cv-01112 MJP 8/18/2021
PLAINTIFF DEFENDANT
Bungie, Inc. ELITE BOSS TECH INCORPORATED, et al.
COPYRIGHT En EAR .
REGISTRATION NO. TITLE OF WORK AUTHOR OR WORK
1 TX 8-933-655 Destiny 2 Bungie, Inc.
2 PA 2-282-670 Destiny 2 Bungie, Inc.
3
4
5

 

 

 

 

In the above-entitled case, the following copyright(s) have been included:

 

 

 

 

 

DATE INCLUDED INCLUDED BY
[_] Amendment L] Answer L] Cross Bill _] Other Pleading
REGISTRATION NO. TITLE OF WORK AUTHOR OF WORK
1
2
3

 

 

 

 

In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.

 

 

 

 

 

 

 

COPY ATTACHED WRITTEN OPINION ATTACHED DATE RENDERED
L] Order L] Judgment L] Yes L] No
CLERK (BY) DERUTY CLERK DATE
Ravi Subramanian 8/19/2021
1) Upon initiation of action, 2) Upon filing of document adding copyright(s), 3) Upon termination of action,
mail copy to Register of Copyrights mail copy to Register of Copyrights mail copy to Register of Copyrights

DISTRIBUTION:
4) In the event of an appeal, forward copy to Appellate Court 5) Case File Copy

 

 
